—Judgment unanimously affirmed. Memorandum: The contention of defendant that County Court erred in permitting the six-year-old victim to give unsworn testimony is not preserved for our review (see, CPL 470.05 [2]). In any event, the court’s careful and sensitive questioning of the victim established that she had sufficient *904intelligence and understanding of the difference between truth and falsehood to justify the reception of her unsworn testimony (see, CPL 60.20 [2]; People v Nisoff, 36 NY2d 560, 566; People v Bitting, 224 AD2d 1012, lv denied 88 NY2d 845). The People presented corroborative evidence sufficient to establish that the victim’s unsworn testimony was trustworthy (see, People v St. John, 74 AD2d 85, 88); such evidence further, tended to "establish that the charged crime was committed and that the defendant was the perpetrator” (People v Groff, 71 NY2d 101, 110; see, CPL 60.20 [3]; People v Cummings, 219 AD2d 757, lv denied 88 NY2d 846; People v Collins, 170 AD2d 1006, 1007, lv denied 77 NY2d 993).
The court did not abuse its discretion in denying defendant’s motion, made only two weeks before trial and one year after the incident, for an independent physical examination of the victim. Such discovery is not provided by the Criminal Procedure Law (see, CPL 240.20), and, "when measured against the traumatic effect [the] examination would have on the victim, there is nothing in the record justifying [it] in the interest of justice” (People v Gutkaiss, 206 AD2d 628, 630, lv denied 84 NY2d 936). Finally, there was no abuse of discretion in the court’s Sandoval ruling permitting the prosecutor to cross-examine defendant regarding his prior conviction of assault in the first degree (see, People v Sandoval, 34 NY2d 371, 375; People v Timmons, 213 AD2d 1035, 1035-1036, lv denied 86 NY2d 741). (Appeal from Judgment of Wayne County Court, Sir kin, J.—Sodomy, 1st Degree.) Present—Pine, J. P., Fallon, Wesley, Davis and Boehm, JJ.